     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.1 Page 1 of 25




1    LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
2    ron@consumersadvocates.com
     ALEXIS M. WOOD (SBN 270200)
3    alexis@consumersadvocates.com
4    KAS L. GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
5    651 Arroyo Drive
     San Diego, California 92103
6    Telephone:(619) 696-9006
7    Facsimile: (619) 564-6665
8    LAW OFFICE OF JAMES E. PILLEY, APC
9    JAMES E. PILLEY (SBN 277269)
     james@jpilley.com
10   PO Box 2612
     Lakeside, California 92040
11   Telephone: (619) 602-0076
12   Facsimile: (619) 272-0371
13   Attorneys for Plaintiff and the Proposed Class
14
15                       UNITED STATES DISTRICT COURT
16                     SOUTHERN DISTRICT OF CALIFORNIA

17   G. AUSTIN PILLEY, on behalf of                Case No.: '19CV1414 WQHBLM
     himself, and all others similarly situated,
18                                                 CLASS ACTION
19                       Plaintiff,
                                                   COMPLAINT FOR DAMAGES
20         v.                                      AND INJUNCTIVE RELIEF
                                                   PURSUANT TO THE
21   ECSD MANAGEMENT, LLC dba                      TELEPHONE CONSUMER
22   Apothekare,                                   PROTECTION ACT, 47 U.S.C. §§
                                                   227 et seq.
23                       Defendant.
24                                                 DEMAND FOR JURY TRIAL

25
26
27
28


                                                       Pilley v. ECSD Management, LLC
                                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.2 Page 2 of 25




1                                      INTRODUCTION
2          Plaintiff G. Austin Pilley (“Plaintiff”) brings this Class Action Complaint for
3    damages, injunctive relief, and any other available legal or equitable remedies,
4    resulting from the illegal actions of Defendant ECSD Management, LLC dba
5    Apothekare (“Apothekare” or “Defendant”), in negligently, and/or willfully
6    contacting Plaintiff through telephone calls on Plaintiff’s cellular telephone, in
7    violation of the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et seq.,
8    (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
9    personal knowledge as to his own acts and experiences and, as to all other matters,
10   upon information and belief, including investigation conducted by his attorneys.
11                               NATURE OF THE ACTION
12         1.     The TCPA strictly forbids nuisance text messages exactly like those
13   alleged in this Complaint – intrusive text messages to private cellular phone, placed
14   to numbers obtained without the prior express consent of the recipients.
15         2.     Apothekare touts itself as San Diego’s largest cannabis shop selling
16   medical and recreational marijuana.
17         3.     In a misguided effort to solicit business, Defendant Apothekare
18   routinely contacts individuals through mass text messaging with automatic
19   telephone dialing equipment. However, Apothekare regularly sends these text
20   messages to cellular telephones, without consent, let alone prior express written
21   consent, in violation of the TCPA.
22         4.     Apothekare’s violations caused Plaintiff and members of the Class to
23   experience actual harm, included aggravation, nuisance, and invasion of privacy that
24   necessarily accompanies the receipt of unsolicited and harassing text message calls,
25   as well as the violation of their statutory rights.
26         5.     Plaintiff and members of the Class suffered a concrete injury in fact,
27   whether tangible or intangible, that is directly traceable to Defendant’s conduct, and
28   is likely to be redressed by a favorable decision in this action.

                                                  1
                                                           Pilley v. ECSD Management, LLC
                                                             CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.3 Page 3 of 25




1          6.     Plaintiff seeks an injunction stopping Apothekare from sending
2    unsolicited promotional text messages, as well as an award of statutory damages
3    under the TCPA, together with costs and reasonable attorneys’ fees.
4                              JURISDICTION AND VENUE
5          7.     This Court has federal question subject matter jurisdiction under 28
6    U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
7    47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC,
8    132 S.Ct. 740, 751-53 (2012).
9          8.     The Court has personal jurisdiction over Defendant and venue is proper
10   in this District because Defendant has its principal place of business located at 3455
11   Camino Del Rio South, San Diego, California 92108, Defendant transacts significant
12   amounts of business within this District, and the conduct and events giving rise to
13   the claims occurred in this District.
14                                           PARTIES
15         9.     Plaintiff G. Austin Pilley is, and at all times mentioned was, a resident
16   of the State of California. He is, and at all times mentioned herein, was a “person”
17   as defined by 47 U.S.C. § 153 (39).
18         10.    Defendant Apothekare, is a California limited liability company,
19   headquartered in San Diego, California and is a “person” as defined by 47 U.S.C. §
20   153 (39).
21   THE TELEPHONE CONSUMERS PROTECTION ACT OF 1991 (“TCPA”)
22                                  47 U.S.C. §§ 227 et seq.
23         11.    In 1991, Congress enacted the Telephone Consumer Protection Act, 47
24   U.S.C. § 227 (TCPA),1 in response to a growing number of consumer complaints
25   regarding certain telemarketing practices.
26
     1
      Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
27   (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
28   Communications Act of 1934, 47 U.S.C. §§ 201 et seq.

                                                  2
                                                       Pilley v. ECSD Management, LLC
                                                         CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.4 Page 4 of 25




1             12.   The TCPA regulates, among other things, the use of automated
2    telephone equipment, or “autodialers.” Specifically, the plain language of section
3    227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
4    number in the absence of an emergency or the prior express consent of the called
5    party.2 As recognized by the Federal Communication Commission (“FCC”) and the
6    Courts, a text message is a call under the TCPA. Satterfield v. Simon & Schuster,
7    Inc., 569 F.3d 946, 955 (9th Cir. 2009).
8             13.   According to findings by the Federal Communications Commission
9    (“FCC”), the agency Congress vested with authority to issue regulations
10   implementing the TCPA, such calls are prohibited because, as Congress found,
11   automated or prerecorded telephone calls are a greater nuisance and invasion of
12   privacy than live solicitation calls, and such calls can be costly and inconvenient.
13   The FCC also recognized that wireless customers are charged for incoming calls
14   whether they pay in advance or after the minutes are used.3
15            14.   One of the most bulk advertising methods employed by companies
16   today involves the use of “Short Message Services” (or “SMS”), which is a system
17   that allows for transmission and receipt of short text messages to and from wireless
18   telephones.
19            15.   SMS text messages are directed to a wireless device through a
20   telephone number assigned to the device.        When an SMS text message is
21   successfully transmitted, the recipient’s wireless phone alerts the recipient that a
22   message has been received. Because wireless telephones are carried on their
23   owner’s person, SMS text message are received virtually anywhere in the world.
24
25
26   2
         47 U.S.C. § 227(b)(1)(A)(iii).
27   3
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
28   FCC Rcd. 14014 (2003) (“2003 TCPA Order”).

                                                3
                                                      Pilley v. ECSD Management, LLC
                                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.5 Page 5 of 25




1          16.    Unlike     more     conventional     advertisements,      SMS    message
2    advertisements can actually cost their recipients money because wireless phone users
3    must pay their wireless service providers either for each text message they receive
4    or incur a usage allocation deduction to their text messaging or data plan, regardless
5    of whether the message is authorized.
6          17.    Moreover, the transmission of an unsolicited SMS text message to a
7    cellular device is distracting and aggravating to the recipient; intrudes upon the
8    recipient’s seclusion; wastes a quantifiable amount of available data on the
9    recipient’s cellular device, thereby reducing its data storage capacity; temporarily
10   reduces the available computing power and application processing speed on the
11   recipient’s device; diminishes the available battery power which shortens the battery
12   life; and requires expending a quantifiable amount of energy (electricity) to recoup
13   the battery power lost as a result of receiving such a message.
14         18.    The TCPA makes it “unlawful for any person within the United States
15   ... (A) to make any call (other than a call made for emergency purposes or made with
16   the prior express consent of the called party) using any automatic telephone dialing
17   system or an artificial or prerecorded voice ... (iii) to any telephone number assigned
18   to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
19         19.    “A person or entity” can bring a claim to recover the greater of actual
20   damages or $500 for a violation of § 227(b)(1)(A)(iii). Id. § 227(b)(3). A court may
21   award treble damages for a willful or knowing violation. Id.
22         20.    The TCPA defines “automatic telephone dialing systems” (ATDS) as
23   follows: (1) The term ‘automatic telephone dialing system’ means equipment which
24   has the capacity—(A) to store or produce telephone numbers to be called, using a
25   random or sequential number generator; and (B) to dial such numbers. See Pub. L.
26   No. 102-243, § 227, 105 Stat. 2394, 2395.
27         21.    “[T]he statutory definition of ATDS is not limited to devices with the
28   capacity to call numbers produced by a “random or sequential number generator,”

                                                 4
                                                        Pilley v. ECSD Management, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.6 Page 6 of 25




1    but also includes devices with the capacity to dial stored numbers automatically.”
2    Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).
3            22.   Prior express consent is an affirmative defense on which Defendants
4    bear the burden of proof. The type of consent required depends on the content of
5    the message. If the message contains advertising or is telemarketing, the sender must
6    have secured, prior to sending the message, the signature of the recipient in a written
7    agreement that includes several specified disclosures. See 47 C.F.R. § 64.1200(f)(8).
8            23.   As of October 16, 2013, express written consent is required to make
9    any such telemarketing calls.4 The express written consent must be signed and be
10   sufficient to show the consumer received clear and conspicuous disclosure of the
11   significance of providing consent and must further unambiguously agree to receive
12   future phone calls.5
13                          COMMON FACTUAL ALLEGATIONS
14           24.   Apothekare is a marijuana dispensary that routinely engages in mass
15   telemarketing practices in an attempt to solicit business.
16           25.   Unfortunately, Apothekare often places text message calls to
17   consumers without having the necessary prior express written consent to do so in
18   violation of the TCPA.
19           26.   Apothekare places these unsolicited text message calls using equipment
20   that has the capacity to store or produce telephone numbers, and to dial such
21   numbers, without any need for human intervention.
22           27.   These unsolicited text message calls placed to wireless telephones were
23   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
24   U.S.C. § 227 (a)(1) and by using “an artificial or prerecorded voice” system as
25   prohibited by 47 U.S.C. § 227 (b)(1)(A), which had the capacity to produce or store
26   4
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
27   Rcd. 1830, 1837 ¶ 18, 1839 ¶ 20, 1858 ¶ 71 (2012) (“2012 FCC Order”).
28   5
         2012 FCC Order at 1844 ¶ 13.

                                                5
                                                        Pilley v. ECSD Management, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.7 Page 7 of 25




1    numbers randomly or sequentially, and to dial such numbers, to place text message
2    calls to consumers’ cellular telephone.
3           28.      The TCPA was intended to give individuals control over how and
4    where they receive calls and text messages. When Apothekare places the text
5    message calls to consumers without their consent, it fails to address or respect the
6    limitations imposed by the TCPA. In doing so, it takes control away from the
7    consumers and violates both the spirit and the letter of the TCPA.
8           29.      Under the TCPA and pursuant to the FCC’s January 2008 Declaratory
9    Ruling, the burden is on Defendant to demonstrate that Plaintiff provided express
10   consent within the meaning of the statute.
11                       FACTS SPECIFIC TO PLAINTIFF PILLEY
12          30.      On or around January 4, 2018, Plaintiff began receiving unsolicited,
13   promotional text messages from Apothekare to his wireless phone ending in the
14   number 1692, for which Plaintiff provided no consent to call or text, in an attempt
15   to solicit his business.
16          31.      Defendant has utilized at least three different telephone numbers - -
17   (619) 432-6818, (844) 909-0525 and (833)794-4349 - - to send promotional text
18   messages to Plaintiff. These numbers are owned or leased by Apothekare.
19          32.      The promotional text messages Apothekare sent to Plaintiff on his
20   mobile telephone were marketing cannabis and related products.
21          33.      Plaintiff has received in excess of sixty (60) text message calls from
22   Defendant. Examples of a few of the impersonal automated messages received by
23   Plaintiff are as follows:
24                a. January 12, 2018 at 10:12 a.m.: New Special Alert! Visit Apothekare
25                   Mission Valley for $50 half ounces. GG#4, 3KingsOG & Sour OG
26                   Popcorn Nugs! Get em before they’re gone! [links to Apothekare
27                   Mission Valley.]
28

                                                  6
                                                        Pilley v. ECSD Management, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.8 Page 8 of 25




1            b. January 15, 2018 at 12:40 p.m.: We’re open today! Visit Apothekare
2               Mission Valley to take advantage of our half oz special for $40. Were
3               open until 9pm, See you soon! [links to Apothekare Mission Valley.]
4            c. January 19, 2018 at 5:02 p.m.: Rainy Day Special! Come visit
5               Apothekare Mission Valley before 9p.m. for $20 8th of Cherry Pie and
6               $35 8ths of E.R. Thin Mint Cookies. [link]
7            d. January 24, 2018 at 9:20 a.m.: Double Up Wednesday! Punch in your
8               phone number during today’s visit at Apothekare MV to receive 40
9               loyalty points instead of 20! Ends @ 9pm. [links to Apothekare Mission
10              Valley.]
11           e. January 31, 2018 at 5:14 p.m.: Greetings from Apothekare MV!
12              Starting tomorrow, 2/1/18, we will require you to show your text
13              messages to redeem any loyalty points. [links to Apothekare Mission
14              Valley.]
15           f. February 5, 2018 at 9:23 p.m.: Leave the parking to us while you shop!
16              Apothekare MV will be offering valet services Friday-Sunday from
17              11am-7pm! See you this weekend! [links to Apothekare Mission
18              Valley.]
19           g. February 12, 2018 at 6:45 p.m.: Love is in the air at @ Apothekare MV!
20              Get all chocolate BoGo 50% off & our Apothekare Love Kit just in
21              time for Valentines Day! Ends 2/14 [links to Apothekare Mission
22              Valley.]
23           h. February 21, 2018 at 5:44 p.m.: New Special Alert @ Apothekare MV!
24              Dream Cookies is now $50 (+ tax) for 7 grams. Try this perfect anytime
25              hybrid strain while supplies last [emoji] [links to Apothekare Mission
26              Valley.]
27           i. February 22, 2018 at 2:36 p.m.:
28                    Rainy day special

                                             7
                                                    Pilley v. ECSD Management, LLC
                                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.9 Page 9 of 25




1                     $70
2                     Sour Diesel
3                     Sour OG
4                     Super Glue
5                     Master Purple
6                     Frankenberry
7                     10 grams for $70 on select strains
8                     [links to Apothekare Mission Valley.]
9            j. March 3, 2018 at 7:03 p.m.: New Special Alert @ Apothekare Mission
10              Valley! [emoji] E.R. Sour Urkle now $40 for an 8th [emoji]. Stop by
11              before its gone [Links to Apothekare Mission Valley.]
12           k. March 7, 2018 at 10:00 a.m.: Celebrate International Women’s Day at
13              Apothekare Mission Valley [emoji] March 8th receive 20% off store
14              wide [emoji] *restrictions apply* [links to Apothekare Mission Valley.]
15           l. March 8, 2018 In Honor of International Women’s Day [emojis] ALL
16              regular priced items are 20% off! Ends March 8th @ 9pm. Come
17              celebrate with Apothekare [ emoji] Text STOP to end
18           m. April 17, 2018 at 9:43 a.m.: Come hang with us @ Apothekare 420
19              weekend!! 4/20 – ALL DAY VENDORS 4/21 & 4/22 – RAFFLE /
20              HALF OZ GIVEAWAY & MORE Text STOP to end [links to
21              Apothekare Mission Valley.]
22           n. April 25, 2018 at 11:54 a.m.: [emojis] $40, $45, and $50 eights [emojis]
23              on P.R and E.R select strains! [emoji] @ APOTHEKARE MV 4/25/18
24              Text STOP to end
25           o. April 26, 2018 at 3:12 p.m.: 15% off Apothecanna products today only
26              1-4pm! Follow @apothecanna@goldenstatewellness for more deals &
27              updates. Text STOP to end [links to Apothekare Mission Valley.]
28

                                              8
                                                     Pilley v. ECSD Management, LLC
                                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.10 Page 10 of 25




1             p. May 1, 2018 at 12:06 p.m.: [emoji] Rainy Day Special: House Shatter
2                now 35$ for 1G #was$41 #todayonly #restrictionsapply [emoji] Text
3                STOP to end.
4             q. Visit us tomorrow from 12pm-3pm for a product knowledge from Sow
5                Eden. Their sample CBD tinctures will be available at a discounted
6                price [emoji] Text STOP to end
7             r. May 2, 2018 at 10:29 a.m.: [emojis] RAINY DAY SPECIAL!! House
8                Shatter $35 for 1G! @Apothekare [emojis] Text STOP to end [links to
9                Apothekare Mission Valley.]
10            s. May 4, 2018 at 9:37 a.m.: Jetty 4-7pm [emoji] BOGO for 50% Off on
11               Gold Carts & Receive a MindTricks Edible for a penny!! May the 4 th
12               Be With You [emoji] Text STOP to end [links to Apothekare Mission
13               Valley.]
14            t. May 5, 2018 at 9:04 a.m.: [emoji] Join us for Cinco de Mayo! $10
15               Apothekare cash w/ purchase & food from 12-5 while supplies last,
16               restrictions apply* Text STOP to end [links to Apothekare Mission
17               Valley.]
18            u. May 9, 2018 at 9:26 a.m.: Get your mother a special Apothekare Gift
19               Bundle! [emoji] Including medicated bath bombs and lotions. On sale
20               now! *Prices vary Text STOP to end [links to Apothekare Mission
21               Valley.]
22            v. May 9, 2018 at 12:02 p.m.: HEAVY HITTERS 4-7pm @Apothekare
23               [emoji] buy 1 Get a Battery for 1 cent. [emoji] Buy 2 Get a Cartridge
24               for $1 [emoji]!!! Text STOP to end [links to Apothekare Mission
25               Valley.]
26            w. May 10, 2018 at 11:11 a.m.: Just in! Honey Vape 11-1 buy a cart get a
27               FREE battery. Text STOP to end [links to Apothekare Mission Valley.]
28

                                               9
                                                    Pilley v. ECSD Management, LLC
                                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.11 Page 11 of 25




1             x. May 13, 2018 at 12:16 p.m.: [emojis] Join Apothekare for Mother’s
2                Day Celebration – 10% off store wide, vendors and more! *restrictions
3                may apply* [emoji] Text STOP to end [links to Apothekare Mission
4                Valley.]
5             y. May 18, 2018 at 12:26 p.m.: Apothekare Rainy Day Special!! [emojis]
6                Private Reserve Shake $24 for 1/8th and $93 for ½ ounce! *while
7                supplies last Text STOP to end [links to Apothekare Mission Valley.]
8             z. May 19, 2018 at 10:05 a.m.: Apothekare Rainy Day Special!! [emojis]
9                Private Reserve Shake $24 for 1/8th and $93 for ½ ounce! *while
10               supplies last Text STOP to end [links to Apothekare Mission Valley.]
11            aa. May 21, 2018 at 10:06 a.m.: [emoji] Feeling gloomy? Come pick up
12               some Apothekare Private Reserve Shake while supplies last! 1/8 = $24
13               ¼ = $47 ½ = $93 Oz = $185 * [emoji] Text STOP to end [links to
14               Apothekare Mission Valley.]
15            bb. May 21, 2018 at 3:25 p.m.: 05/25 11-3pm @ Apothekare, Allegiance
16               Wellness’ Bio-Medical consultant Tina will be conducting free 20
17               minute consultations Text STOP to end [links to Apothekare Mission
18               Valley.]
19            cc. May 21, 2018 at 4:23 p.m.: 05/22 11-3pm @ Apothekare, Allegiance
20               Wellness will be here Tuesday not Friday sorry for the Inconvenience!!
21               [emojis] Text STOP to end [links to Apothekare Mission Valley.]
22            dd. May 22, 2018 at 8:45 a.m.: Today @ Apothekare, FREE Consultations
23               today w/ Allegiance Wellness’ Bio-Medical Consultant from 11-3
24               [emojis] Text STOP to end [links to Apothekare Mission Valley.]
25            ee. May 23, 2018 at 10:42 a.m.: [emoji] Gloom Day Special @
26               Apothekare, Private Reserve Shake 1/8 = $24 ¼ = $47 ½ = $93 Full Oz
27               = $185 *While Supplies Last* [emoji] Text STOP to end [links to
28               Apothekare Mission Valley.]

                                             10
                                                    Pilley v. ECSD Management, LLC
                                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.12 Page 12 of 25




1             ff. May 24, 2018 at 9:51 a.m.: [emoji] Memorial Day weekend starts now
2                at Apothekare; $65 ¼ on select PR strains May 24-29 [emoji]
3                *restrictions may apply* Text STOP to end [links to Apothekare
4                Mission Valley.]
5             gg. May 28, 2018 at 8:47 a.m,: [emoji] TODAY ONLY [emoji] 10% off
6                storewide, 25% off veterans! Check out our $65 ¼ (select PR strains)
7                *restrictions apply* Text STOP to end [links to Apothekare Mission
8                Valley.]
9             hh. May 30, 2018 at 11:50 a.m.: [emoji] Gloomy Day Special! W Vapes,
10               Herbsmith Edibles, & Life Flower Med Sticks now 10% [emoji]
11               *restrictions may apply* Text STOP to end [links to Apothekare
12               Mission Valley.]
13            ii. Jun 4, 2018 at 9:59 a.m.: [emoji] Monday Savings: BOGO 40% OFF
14               SELECTED PRE PACK BRANDS [emoji] *While Supplies Last.
15               *restrictions may apply* Text STOP to end [links to Apothekare
16               Mission Valley.]
17            jj. June 5, 2018 at 11:02 a.m.: [emoji] Questions or concerns about
18               Cannabis? Join Apothekare today for free medical consultations from
19               11am-3pm [emojis] Text STOP to end [links to Apothekare Mission
20               Valley.]
21            kk. June 8, 2018 at 9:08 a.m.: [emojis] National Best Friend’s Day
22               Weekend, refer a friend & get goody bag x2 points! BOTH get entered
23               into raffle for a bike [emoji] Text STOP to end [links to Apothekare
24               Mission Valley.]
25            ll. June 11, 2018 at 4:27p.m.: [emoji] Follow Us + Tag Us on Instagram
26               for bonus points on your next visit [link to Instagram] [emoji] * Text
27               STOP to end
28

                                             11
                                                    Pilley v. ECSD Management, LLC
                                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.13 Page 13 of 25




1             mm.      June 12, 2018 at 2:24 p.m.: [emoji] Follow Us + Tag Us on
2                Instagram for bonus points on your next visit [link to Instagram] [emoji]
3                * Text STOP to end
4             nn. June 13, 2018 at 6:54 p.m.: [emoji] Delivery is a click away [link] Call
5                us to see how you can get $5 off! [emojis] *restrictions* Text STOP to
6                end
7             oo. June 17, 2018: [emojis] Celebrate Father’s Day with us at Apothekare
8                and get 10% off store-wide! [emojis] Restrictions may apply. Text
9                STOP to end [links to Apothekare Mission Valley.]
10            pp. June 19, 2018 at 8:31a.m.: [emoji] Questions or concerns about
11               Cannabis? Join Apothekare today for free medical consultations from
12               11am-3pm [emojis] Text STOP to end [links to Apothekare Mission
13               Valley.]
14            qq. June 21m 2018 at 8:40 a.m.: IT’S NATIONAL SELFIE DAY! [emoji]
15               Tag us in a selfie @shopapothekare & come in today for a penny
16               preroll![ link to Instagram] Text STOP to end
17            rr. June 22, 2018 at 1:29 p.m.: [emojis] Today @ Apothekare, Pet Day at
18               the Pot Shop! Bring your furry friends today, they get a dog goodie bag
19               & YOU get specials on select items! [emojis] Text STOP to end
20            ss. June 22, 108 at 1:29 p.m.: [emojis] STOREWIDE BOGO ½ OFF!!*
21               Starts NOW at Apothekare!! [emojis] *(equal or lesser value, while
22               supplies last, restrictions may apply) Text STOP to end.
23            tt. June 23, 2018 at 10:54 a.m.: [emoji] BOGO ½ OFF storewide continues
24               today @Apothekare!!* [emoji] *(equal or lesser value, while supplies
25               last, restrictions may apply) Text STOP to end.
26            uu. June 26, 2018 at 5:52 p.m.: Follow Us + Tag Us on Instagram for bonus
27               points on your next visit [link to Instagram] [emoji] * Text STOP to
28               end

                                              12
                                                      Pilley v. ECSD Management, LLC
                                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.14 Page 14 of 25




1             vv. June 28, 2018 at 10:54 a.m.: Follow Us + Tag Us on in a photo on
2                Instagram for bonus points today! [link to Instagram] Text STOP to
3                end.
4             ww.       June 29, 2018 at 8:46 a.m.: [emoji] House Shatter on special
5                NOW at Apothekare!* 1G for $19 / 2G for $30 / 4G for $60! [emoji]
6                *(while supplies last, restrictions may apply) Text STOP to end.
7             xx. July 4, 2018 at 9:11 a.m.: [emoji] Celebrate today at Apothekare. Last
8                day of BOGO 50% off store hours 9-3! Visit ig @shopapothekare
9                *restrictions apply* Text STOP to end [links to Apothekare Mission
10               Valley.]
11            yy. July 10, 2018 at 9:59 a.m.: Follow Us + Tag Us in a photo on Instagram
12               for bonus points today! [link to Instagram] Text STOP to end.
13            zz. July 12, 2018 at 10:09 a.m.: Follow Us + Tag Us in a photo on
14               Instagram for bonus points today! [link to Instagram] Text STOP to
15               end.
16            aaa.      July 25, 2018 at 10:08 a.m.: NEW products in stock! [emoji] Tag
17               + follow us on Instagram [emoji] for extra loyalty points! [link to
18               Instagram] Text STOP to end.
19            bbb.      August 2, 2018 at 9:49 a.m.: NEW products in stock! [emoji] Tag
20               + follow us on Instagram [emoji] for extra loyalty points! [link to
21               Instagram] Text STOP to end.
22            ccc.      August 11, 2018 at 8:47 a.m.: New Hot Box special
23               @Apothekare, + help us get RECOGNIZED by clicking on the link
24               [link to Best of San Diego].
25            ddd.      September 8, 2018: [emoji] POPCORN NUG BACK IN STOCK
26               AT APOTHEKARE! Do-Si-Dos, GG#4, Skunkberry, Blueberry Haze,
27               OG Kush strains now available, while supplies last! Text STOP to end
28               [links to Apothekare Mission Valley.]

                                                13
                                                     Pilley v. ECSD Management, LLC
                                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.15 Page 15 of 25




1             eee.     September 11, 2018 at 9:43 a.m.: [emoji] Select PAD 12pm-
2                3pm: Buy 1G cart or two 0.5G & get a free battery or CBD disposable.
3                While supplies last. [emoji] Text STOP to end [links to Apothekare
4                Mission Valley.]
5             fff. September 16, 2018 at 1:09 p.m.: [emoji] Come join us for Mexican
6                Independence Day to receive 10% off your entire order + snacks!
7                *restrictions may apply, while supplies last* Text STOP to end [links
8                to Apothekare Mission Valley.]
9             ggg.     September 22, 2018 at 2:55 p.m.: [emoji] FLASH SALE
10               ALERT!! [emoji] Today from 3-8pm ONLY, GET 10% OFF ENTIRE
11               ORDER!! See you soon! (restrictions may apply) Text STOP to end
12               [links to Apothekare Mission Valley.]
13            hhh.     September 24, 2018 at 4:43 p.m.: [emoji] Do-Si-Dos and Purple
14               Fantasy 1/8ths now $38 and Popcorn 1/4ths now at $62! Text STOP to
15               end [links to Apothekare Mission Valley.]
16            iii. September 25, 2018 at 1:31 p.m.: Tag us on instagram
17               @shopapothekare for 10% off your order today only! [links to
18               Instagram] *restrictions may apply Text STOP to end
19            jjj. December 14, 2018: EXTENDED SALE West Coast Flower & Hotbox
20               Prerolls. Stop by for details. Text STOP to end. (links to Apothekare
21               Mission Valley)
22            kkk.     December 15, 2018: And on the 8th day of Christmas my true
23               love gave to me… [emoji] MYSTERY DAY!! Today only (12/15)
24               select items with orange and green tags receive 20%. Stop by to stop
25               the mystery [emoji]!! PLUS Kaneh Co. BOGO 30% off and West Code
26               Trading 50% off! * *Restrictions may apply while supplies lasts* Text
27               STOP to end
28

                                            14
                                                    Pilley v. ECSD Management, LLC
                                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.16 Page 16 of 25




1             lll. December 15, 2018: Papa & Barkley [emoji] here today at Apothekare
2                until 1pm! Come by to grab some swag from them and check out our
3                Mystery Day Special! Text STOP to end (links to Apothekare Mission
4                Valley)
5             mmm.     December 17, 2018: [emoji] 12 Days of Christmas Continues!
6                Hotbox mini nugs for $1.99, feel free to mix and match different strains.
7                [emoji] Text STOP to end. (links to Apothekare Mission Valley).
8             nnn.     December 18, 2018: WEST COAST 1/8TH Buy One Get One
9                1/8TH. JETTY DEMO 1:30-3:30PM. Restrictions apply while supplies
10               last. Text STOP to end. (links to Apothekare Mission Valley)
11            ooo.     ****BLOOM FARMS PROMO 1:30-3:30PM: Buy a POD get
12               one for $1, buy a cart get one for $1. !!! *Restrictions may apply while
13               supplies lasts* Text STOP to end. (links to Apothekare Mission Valley)
14            ppp.     December 18, 2018: [Emoji] Presidential here at Apothekare
15               from 6-8pm BOGO $1 all presidential products!! Restrictions apply
16               while supplies last. Text STOP to end. (links to Apothekare Mission
17               Valley).
18            qqq.     December 19, 2018: [emoji] And on the tenth day of Christmas
19               my true love gave to me. BOGO 30% off edibles at Apothekare, today
20               only 12/19. Restrictions may apply while supplies lasts. Text STOP to
21               end. [links to Apothekare].
22            rrr. December 20, 2018: [emoji] 3 leaf edibles here 4-7pm and [emoji]
23               Cream of the Crop 5-7pm at Apothekare – stop by and grab some great
24               deals. Text STOP to end.
25            sss.     December 21, 2018: BOGO 30% OFF STOREWIDE (mix and
26               match ok). KANEH CO EDIBLES 50% OFF. STOP BY IF YOU
27               [HEART EMOJI] TO SAVE. Text STOP to end [link].
28

                                               15
                                                      Pilley v. ECSD Management, LLC
                                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.17 Page 17 of 25




1                 ttt. January 31, 2019: Amazing rainy deals at Apothekare, beat the gloom
2                    with our highest testing strains. ALL HOTBOX PREROLLS AND
3                    1/8THS NOW ON SPECIAL!! TEXT STOP to end.
4                 uuu.        February 1, 2019: Kickoff your weekend with Superbowl Kits
5                    from Platinum Vape!!!
6                 vvv.        9.5 gram carts and therapy tonic beverages) Exclusively at
7                    Apothekare with purchase of Platinum Vape!!! Text STOP to end.
8                    [link]
9                 www.        February 1, 2019: Platinum Vape Special begins at 2pm-5pm.
10                   Text STOP to end. [link].
11                xxx.        February 11, 2019: Stop by Apothekare and check out our Hot
12                   Box Specials!! 2 HotBox 1/8ths for $84. Selected Strains Only, Sugar
13                   Mints, King Louis or Purple Punch! Text STOP to end [link].
14                yyy.        March 5, 2019: Variety of GLASS back in stock at Apothekare
15                   [emoji] Get your smoke on [emoji]. Text STOP to end.
16                zzz.        March 6, 2019: Come celebrate international women’s day with
17                   us and receive 20% off store wide. Restrictions may apply. Text STOP
18                   to end.
19                aaaa.       April 20, 2019: HAPPY 420! Join us for $20 Apothekare cash
20                   with your purchase and 15 exclusive vendor deals throughout the day!!!
21                   *Restrictions may apply while supplies lasts* Text STOP to end. (links
22                   to Apothekare Mission Valley).
23          34.      Many of the unsolicited text messages came through to Plaintiff’s
24    cellphone as 1 of 2 and 2 of 2 messages. Additionally, many messages contained
25    picture messages with external links to Apothekare Mission Valley.
26          35.      Plaintiff has never done business with Defendant, has never visited
27    Defendant’s shop, and has never provided Defendant his phone number or consented
28    to text message calls from Defendant on his mobile telephone.

                                                  16
                                                         Pilley v. ECSD Management, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.18 Page 18 of 25




1           36.    These unsolicited and promotional text messages placed to Plaintiff’s
2     mobile telephone were placed via an “automatic telephone dialing system,”
3     (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the capacity to produce
4     or store numbers randomly or sequentially, and to place text message calls to
5     Plaintiff’s cellular telephone by dialing such numbers.
6           37.    The unsolicited and promotional text messages placed to Plaintiff’s
7     mobile telephone also featured a prerecorded voice as the text messages were pre-
8     populated with uniform text.
9           38.    The telephone number that Defendant, or its agents, called was assigned
10    to a cellular telephone service for which Plaintiff incurred a charge for incoming
11    calls pursuant to 47 U.S.C. § 227 (b)(1).
12          39.    These text messages constitute calls that were not for emergency
13    purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
14          40.    Plaintiff did not provide Defendant or its agents prior express consent
15    to receive unsolicited text messages pursuant to 47 U.S.C. § 227 (b)(1)(A) and/or
16    has revoked any alleged prior express consent.
17          41.    These text messages by Defendant or its agents therefore violated 47
18    U.S.C. § 227(b)(1).
19                              CLASS ACTION ALLEGATIONS
20          42.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
21    23(b)(2) and 23(b)(3) on behalf of himself and on behalf of and all others similarly
22    situated (“the Class”).
23          43.    Plaintiff represents, and is a member of the Class, consisting of all
24    persons within the United States who received any unsolicited, promotional text
25    message from Defendant or its agents on their cellular telephones through the use of
26    any automatic telephone dialing system as set forth in 47 U.S.C. § 227(b)(1)(A)(3)
27    or featuring prerecorded voice messages, which text messages by Defendant or its
28    agents were not made for emergency purposes or with the recipients’ prior express

                                                  17
                                                       Pilley v. ECSD Management, LLC
                                                         CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.19 Page 19 of 25




1     consent, within four years prior to the filing of this Complaint through the date of
2     final approval.
3           44.    Defendant and its employees or agents are excluded from the Class.
4     Plaintiff does not know the number of members in the Class, but believes the Class
5     members number in the hundreds of thousands, if not more. Thus, this matter should
6     be certified as a Class action to assist in the expeditious litigation of this matter.
7           45.    Plaintiff and members of the Class were harmed by the acts of
8     Defendant in at least the following ways: Defendant, either directly or through its
9     agents, illegally contacted Plaintiff and the Class members via their cellular
10    telephones by using unsolicited promotional text messages, thereby causing Plaintiff
11    and the Class members to incur certain cellular telephone charges or reduce cellular
12    telephone time for which Plaintiff and the Class members previously paid, and
13    invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
14    members were damaged thereby.
15          46.    This suit seeks only statutory damages and injunctive relief for on
16    behalf of the Class and it expressly is not intended to request any recovery for
17    personal injury and claims related thereto. Plaintiff reserves the right to expand the
18    Class definition to seek recovery on behalf of additional persons as warranted as
19    facts are learned in further investigation and discovery.
20          47.    The joinder of the Class members is impractical and the disposition of
21    their claims in the Class action will provide substantial benefits both to the parties
22    and to the Court. The Class can be identified through Defendant’s records or
23    Defendant’s agents’ records.
24          48.    There is a well-defined community of interest in the questions of law
25    and fact involved affecting the parties to be represented. The questions of law and
26    fact to the Class predominate over questions which may affect individual Class
27    members, including the following:
28

                                                  18
                                                           Pilley v. ECSD Management, LLC
                                                             CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.20 Page 20 of 25




1           49.      Whether, within the four years prior to the filing of this Complaint
2     through the date of final approval, Defendant or its agents sent promotional text
3     messages without the recipients’ prior express consent (other than a text message
4     made for emergency purposes or made with the prior express consent of the called
5     party) to a Class member using any automatic telephone dialing system, to any
6     telephone number assigned to a cellular telephone service;
7                 a. Whether the equipment Defendant, or its agents, used to send the text
8                    messages in question was an automatic telephone dialing system as
9                    contemplated by the TCPA;
10                b. Whether Defendant, or its agents, systematically sent promotional text
11                   messages to persons who did not previously provide Defendant with
12                   their prior express consent to receive such text messages;
13                c. Whether Plaintiff and the Class members were damaged thereby, and
14                   the extent of damages for such violation; and
15                d. Whether Defendant and its agents should be enjoined from engaging in
16                   such conduct in the future.
17          50.      As a person that received at least one unsolicited promotional text
18    message to his cellular telephone without Plaintiff’s prior express contest, Plaintiff
19    is asserting claims that are typical of the Class. Plaintiff will fairly and adequately
20    represent and protect the interests of the Class in that Plaintiff has no interest
21    antagonistic to any member of the Class.
22          51.      Plaintiff and the members of the Class have all suffered irreparable
23    harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
24    action, the Class will continue to face the potential for irreparable harm. In addition,
25    these violations of law will be allowed to proceed without remedy and Defendant
26    will likely continue such illegal conduct. Because of the size of the individual Class
27    member’s claims, few, if any, Class members could afford to individually seek legal
28    redress for the wrongs complained of herein.

                                                   19
                                                         Pilley v. ECSD Management, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.21 Page 21 of 25




1           52.    A class action is a superior method for the fair and efficient adjudication
2     of this controversy because joinder of all parties is impracticable. Class-wide
3     damages are essential to induce Defendant to comply with federal law. The interest
4     of Class members in individually controlling the prosecution of separate claims
5     against Defendant is small because the maximum statutory damages in an individual
6     action for violation of privacy are minimal, especially given the burden and expense
7     of individual prosecution of the complex litigation necessitated by Defendant’s
8     actions. Thus, it would be virtually impossible for the individual members of the
9     Class to obtain effective relief from Defendant’s misconduct. Even if members of
10    the Class could sustain such individual litigation, it would still not be preferable to
11    a class action because individual litigation would increase the delay and expense to
12    all parties due to the complex legal and factual controversies presented in this
13    Complaint. By contrast, a class action presents far fewer management difficulties
14    and provides the benefits of single adjudication, economy of scale, and
15    comprehensive supervision by a single Court. Economies of time, effort and expense
16    will be fostered and uniformity of decisions ensured.
17          53.    Defendant has acted on grounds generally applicable to the Class,
18    thereby making appropriate final injunctive relief and corresponding declaratory
19    relief with respect to the Class as a whole.
20                                          COUNT 1
21                         NEGLIGENT VIOLATIONS OF THE TCPA
22                                  47 U.S.C. §§ 227 ET SEQ.
23          54.    Plaintiff incorporates by reference all of the above paragraphs of this
24    Complaint as though fully stated herein.
25          55.    Defendant made unauthorized automated text message calls using an
26    automatic telephone dialing system or prerecorded voice to the cellular telephone
27    number of Plaintiff and the other members of the Class without their prior express
28    written consent.

                                                 20
                                                         Pilley v. ECSD Management, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.22 Page 22 of 25




1           56.    These text message calls were made en masse using equipment that,
2     upon information and belief, had the capacity to store or produce telephone numbers
3     to be called, using a random or sequential number generator, and to dial such
4     numbers. By using such equipment, Defendant was able to send thousands of text
5     messages simultaneously to thousands of consumers’ cellphones without human
6     intervention. These text messages are analogous to a prerecorded voice made
7     without the prior express consent of the Plaintiff.
8           57.    The foregoing acts and omissions of Defendant and its agents constitute
9     multiple negligent violations of the TCPA, including but not limited to each and
10    every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
11          58.    As a result of Defendant’s, and Defendant’s agents’, negligent
12    violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to an award of $500.00 in
13    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14    227(b)(3)(B).
15          59.    Plaintiff is also entitled to and seek injunctive relief prohibiting such
16    conduct in the future.
17                                           COUNT 2
18                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
19                                     47 U.S.C. §§ 227 ET SEQ.
20          60.    Plaintiff incorporates by reference paragraphs 1-53 of this Complaint
21    as though fully stated herein.
22          61.    Defendant made unauthorized automated text message calls using an
23    automatic telephone dialing system or prerecorded voice to the cellular telephone
24    number of Plaintiff and the other members of the Class without their prior express
25    written consent.
26          62.    These text message calls were made en masse using equipment that,
27    upon information and belief, had the capacity to store or produce telephone numbers
28    to be called, using a random or sequential number generator, and to dial such

                                                  21
                                                            Pilley v. ECSD Management, LLC
                                                              CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.23 Page 23 of 25




1     numbers. By using such equipment, Defendant was able to send thousands of text
2     messages simultaneously to thousands of consumers’ cellphones without human
3     intervention. These text messages are analogous to a prerecorded voice made
4     without the prior express consent of the Plaintiff.
5           63.    The foregoing acts and omissions of Defendant constitutes multiple
6     knowing and/or willful violations of the TCPA, including but not limited to each and
7     every one of the above-cited provisions of 47 U.S.C. §§ 227 et seq.
8           64.    As a result of Defendant’s knowing and/or willful violations of 47
9     U.S.C. § 227 et seq., Plaintiff and the Class are entitled to treble damages, as
10    provided by statute, up to $1,500.00, for each and every violation, pursuant to 47
11    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
12          65.    Plaintiff and the Class are also entitled to and seek injunctive relief
13    prohibiting such conduct in the future.
14                                 PRAYER FOR RELIEF
15    Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the Class
16    the following relief against Defendant:
17                FIRST COUNT FOR NEGLIGENT VIOLATION OF THE TCPA
18                                  47 U.S.C. §§ 227 ET SEQ.
19          66.    As a result of Defendant’s, and Defendant’s agents’, negligent
20    violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class
21    member $500.00 in statutory damages, for each and every violation, pursuant to 47
22    U.S.C. § 227(b)(3)(B).
23          67.    Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
24    prohibiting such conduct in the future.
25      SECOND COUNT FOR KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA
26                                  47 U.S.C. §§ 227 ET SEQ.
27          68.    As a result of Defendant’s, and Defendant’s agents’, willful and/or
28    knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each

                                                 22
                                                            Pilley v. ECSD Management, LLC
                                                              CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.24 Page 24 of 25




1     Class member treble damages, as provided by statute, up to $1,500.00 for each and
2     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
3           69.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
4     conduct in the future.
5                                             ***
6           70.    Any other relief the Court may deem reasonable, just and proper.
7
8                                       JURY DEMAND
9            Plaintiff hereby demands a trial by jury on all issues so triable.
10                             DOCUMENT PRESERVATION DEMAND
11          Plaintiff hereby demands that Defendant take affirmative steps to preserve all
12    text messages, recordings, data, emails, documents and all other tangible things that
13    relate to the allegations herein, Plaintiff or the putative class members, or the
14    sending of text messages, the events described herein, any third party associated
15    with any telephone call, campaign, account, sale or file associated with Plaintiff or
16    the account in question, and any account or number or symbol relating to any of
17    them. These materials are very likely relevant to the litigation of this claim. If
18    Defendant is aware of any third party that has possession, custody or control of any
19    such materials, Plaintiff demands that Defendant request that such third party also
20    take steps to preserve the materials, and notify the undersigned of the circumstances
21    immediately so that counsel may take appropriate action. This demand shall not
22    narrow the scope of any independent document preservation duties of Defendant.
23
24
25    Dated: July 29, 2019                    s/ Kas L. Gallucci
                                              By: Kas L. Gallucci
26                                            LAW OFFICES OF RONALD A.
27                                            MARRON
                                              RONALD A. MARRON
28                                            ALEXIS M. WOOD
                                                23
                                                         Pilley v. ECSD Management, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-01414-WQH-BLM Document 1 Filed 07/29/19 PageID.25 Page 25 of 25




1                                       KAS L. GALLUCCI
                                        651 Arroyo Drive
2                                       San Diego, California 92103
3                                       Telephone: (619) 696-9006
                                        Facsimile: (619) 564-6665
4
5
      Dated: July 29, 2019              s/ James E. Pilley
6                                       By: James E. Pilley
7                                       LAW OFFICES OF JAMES E. PILLEY
                                        JAMES E. PILLEY (SBN 277269)
8                                       james@jpilley.com
9                                       PO Box 2612
                                        Lakeside, California 92040
10                                      Telephone: (619) 602-0076
                                        Facsimile: (619) 272-0371
11
12                                      Attorneys for Plaintiff
                                        and the Proposed Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          24
                                                  Pilley v. ECSD Management, LLC
                                                    CLASS ACTION COMPLAINT
